DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what “an end of the sealing section along the longitudinal axis is predefined by the support ring, wherein the sealing element is supported on the end of the sealing section with the aid of the support ring” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by EP 1 950 472.  EP ‘472 discloses a connection piece (2) for a valve for metering a fluid, comprising: a sealing section, on which at least one annular sealing element (20) is situated, the annular sealing element circumferentially surrounding the sealing section with respect to a longitudinal axis; wherein at least one support ring (30) is situated on the sealing section, the support ring at least partially circumferentially surrounds the sealing section with respect to the longitudinal axis, the sealing section is configured, at least in one area along the longitudinal axis, in which the support ring surrounds the sealing section at least during operation, to have a circumference increasing in a direction along the longitudinal axis, and the support ring (30) and the sealing section are configured so that, during operation, the support ring can be displaceable in the direction in relation to the sealing section due to a fluid pressure of the fluid (See 3, 4,10 and 11).  Furthermore, an end of the sealing section along the longitudinal axis is predefined by the support ring, wherein the sealing element is supported on the end of the sealing section with the aid of the support ring.  See Fig. 4.

    PNG
    media_image1.png
    718
    751
    media_image1.png
    Greyscale


Regarding claim 12, the sealing ring is supported by the support ring.
Regarding claim 13, the sealing section is configured having a conical lateral surface (33) in the area.
Regarding claim 14, See Fig. 10.
Regarding claim 15, See Fig. 10.
Regarding claim 16, the support ring (30) includes a support surface resting against the sealing element, and/or a receiving piece (3) assigned to the connection piece (2), and the sealing element, the support ring, and an inner surface of the receiving piece (3), which is cylinder shell-shaped at least in the area of the sealing element and of the support ring, are matched to each other so that, during operation, the support ring is pressed between the sealing section and the inner surface of the receiving piece, due to the fluid pressure, to form a secondary seal.

Regarding claim 18, See above rejections.


Claims 19-22 are rejected under 35 U.S.C. 102(b) as being anticipated by JP11-315925.  JP ‘925 discloses a connection piece (3) for a valve for metering a fluid, comprising: a sealing section, on which at least one annular sealing element (61) is situated, the annular sealing element circumferentially surrounding the sealing section with respect to a longitudinal axis; wherein at least one support ring (7) is situated on the sealing section, the support ring at least partially circumferentially surrounds the sealing section with respect to the longitudinal axis, the sealing section is configured, at least in one area along the longitudinal axis, in which the support ring surrounds the sealing section at least during operation, to have a circumference increasing in a direction along the longitudinal axis, and the support ring (30) and the sealing section are configured so that, during operation, the support ring is displaceable in the direction in relation to the sealing section due to a fluid pressure of the fluid (See 10 and 12).  Furthermore, an end of the sealing section along the longitudinal axis is predefined by the support ring, wherein the sealing element is supported on the end of the sealing section with the aid of the support ring.  See Figs. 1 and 3-5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-291136 in view of JP11-315925. JP ‘136 discloses a fuel injection system for mixture-compressing a spark-ignition internal combustion engine with a fuel injection valve, the connection piece of the valve being insertable along the longitudinal axis into the receiving piece (see Fig. 4); wherein the valve includes a connection piece, via which the fluid is feedable, wherein the connection piece includes a sealing section, on which at least one annular sealing element (91) is situated, the annular sealing element circumferentially surrounding the sealing section with respect to a longitudinal axis, and wherein at least one support ring (92) is situated on the sealing section, the support ring at least partially circumferentially surrounds the sealing section with respect to the longitudinal axis (see Figs. 3-11), the sealing section is configured, at least in one area along the longitudinal axis, in which the support ring surrounds the sealing section at least during operation, to have a circumference increasing in a direction along the longitudinal axis.  JP ‘925 discloses a support ring is displaceable in the direction in relation to the sealing section due to a fluid pressure of the fluid (See Figs. 10-12).  Since the prior art references art from the same field of endeavor, the purpose disclosed by JP ‘925 would have been recognized in the pertinent art of JP ‘136.  Therefore, it .
Regarding claim 20, the receiving piece (8) includes an at least partially cylindrical receiving space, the sealing element, in the assembled state, rests outwardly against a cylinder shell-shaped inner surface of the receiving piece and inwardly against the sealing section, and the sealing element is acted upon, during operation, by a fuel pressure along the longitudinal axis in the direction counter to the increasing circumference of the sealing section (See Fig. 4-11)
Regarding claims 21 and 22, JP ‘136 discloses a fuel injection system in the ICE.


Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. The issue in this application is whether a seal ring (20) is supported with the aid of the support ring.  The arrangement of the sealing ring in the prior art reference is similar with the claimed instant invention, thus it would be the same structure.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 27, 2021